DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1: “usable” in line 1 appears to be a typo.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song, “Simple and fast fabrication of superhydrophobic metal wire mesh for efficiently gravity driven oi/water separation,” Marine Pollution Bulletin 113 (2016) 211-215, AND Kong et al, “Superhydrophobic Cuprous Oxide Nanostructures on Phosphor-Copper Meshes and Their Oil−Water Separation and Oil Spill Cleanup,” ACS Appl. Mater. Interfaces 2015, 7, 2616−2625, cited in Song.
IN the introduction, Song teaches applying ZnO nanorods on stainless steel mesh and then dipping it is polydimethylsiloxane to make superhydrophobic mesh for oil/water separation. Another method cited is on phosphor-copper mesh with surface nanostructure and then coating 1-dodecane thiol by Kon, et al.. These anticipate claims 1-6. The materials characteristics in the claims are inherent – applicant uses same or similar materials. Coating methods such as dip or electrospray – anticipated claim 14.
	The Kong, cited in Song, reference teaches the same as in Song. Kong also teaches acid cleaning after cleaning with acetone to make the surface clean for the oxide deposition. Oxide deposition is by exposing to double-distilled water at different temperatures, which implies hot water. Notwithstanding, having hot distilled water would only enhance the oxide formation, which would have been obvious to one of ordinary skill. Also well-known is the fact that exposing pristine metal surface to water, hot water or steam would oxidize the surface. The final process steps are rinsing with ethanol and drying in nitrogen followed by oven treatment at 60C.
	Thus all claims are anticipated by Kong, or made obvious by the combination of Kong and Song.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777